Citation Nr: 1517944	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  12-17 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for hypertension.

3.  Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for bilateral neuropathy of upper and lower extremities, to include as secondary to diabetes mellitus, type II, and/or as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to April 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A June 2010 rating decision denied service connection claims for diabetes mellitus and peripheral neuropathy of the upper and lower extremities, and denied the reopening of the Veteran's claim for service connection for hypertension and PTSD.  A February 2012 rating decision denied the reopening of the Veteran's claim for service connection for an acquired psychiatric disorder, including PTSD.  

The Veteran testified before the undersigned in January 2015.  A transcript of that hearing is of record.  

As will be discussed in detail below, the Veteran filed a request to reopen the previously denied claim for entitlement to service connection for PTSD.  Case law provides that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has claimed that he experiences psychiatric disorders other than PTSD, including depression.  Thus, pursuant to the holding in Clemons, the Board has more broadly characterized the psychiatric claims on appeal.   

The issue of ischemic infractions has been raised by the record in an August 2008 VA medical treatment note.  It is unclear whether the Veteran presently experiences ischemic heart disease.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of hypertension, to include as secondary to service-connected diabetes mellitus, is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in May 1989, service connection for PTSD was denied on the basis that there was no current PTSD diagnosis.

2.  Evidence received since the May 1989 rating decision denying service connection for an acquired psychiatric disability includes evidence of a diagnosis of PTSD; this evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against the finding that the Veteran has a diagnosis of PTSD.
 
4.  A chronic psychiatric disorder, to include depression, was not shown in service or for many years thereafter; and, the preponderance of evidence fails to establish that the Veteran's diagnosed major depressive disorder is etiologically related to his active service or any service connected disability.

5.  The evidence of record establishes that the Veteran had boots on the ground in Vietnam repeatedly during his service there, and is therefore presumed to have been exposed to herbicides.

6.  The Veteran's diagnosed diabetes mellitus is presumed to have been caused by his herbicide exposure in service.

7.  The Veteran's peripheral neuropathy has been linked by medical professionals to his diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The May 1989 RO decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for the establishment of service connection for an acquired psychiatric disorder, to include PTSD or depression, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).

4.  Criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
5.  Criteria for service connection for peripheral neuropathy, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).

The elements of a valid claim for direct service connection are: (1) competent and credible evidence of a current disability; (2) competent and credible evidence of 
in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the current disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding direct service connection, where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. In these latter circumstances, a showing of continuity of symptomatology since service is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a) .

The chronic diseases, per se, listed in § 3.309(a) include psychoses, though not also neuroses, and will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within the first year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

In general, service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).

The newer DSM-V has now been officially released.    An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.   However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.   

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A.  § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or service on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii) (2014); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If exposure to chemical herbicides is established, certain diseases, including diabetes mellitus, type II, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e) (2014). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102 (2014).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

I. New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran submitted a claim for service connection for PTSD and hypertension in November 1988.  The claim was denied by the RO in a May 1989 rating decision based on the lack of diagnoses.  (The RO did state that the Veteran was treated for hypertension in service, but that the condition was acute and no longer manifested.)  The May 1989 decision was based on the Veteran's service treatment and personnel records, a VA examination, and medical treatment records.   The Veteran did not appeal the decision.  Accordingly, it became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2014).

Evidence received since the May 1989 decision includes VA treatment records, private treatment records, and lay statements.  The records show that the Veteran now has a diagnosis of hypertension, and that a private treatment provider has diagnosed him with "mild PTSD symptoms."  This evidence is sufficient to meet the very low threshold for new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Based on these factors, the claim for service connection for PTSD and hypertension are reopened.  38 C.F.R. § 3.156 (2014).

II. Merits of the Claims

A.  PTSD

The Veteran's service treatment records (STRs) are silent for the diagnosis or treatment of a psychiatric disability.  His April 1973 separation examination deemed that he had no psychiatric issues, and he was recommended for reenlistment.  Similarly, when he was afforded a VA examination in June 1973, he made no reference to psychiatric symptoms or complaints.

In March 1989, the Veteran was given a VA PTSD examination in response to his claim for PTSD.  The examiner noted that despite his claim, the Veteran himself indicated "that his only problems are with his leg and his hearing."  The Veteran further "denie[d] empathically that he has any nervous condition and add[ed] that his problems [were] only of physical nature."  He had no difficulty sleeping, was "quite contented in the spirits and always proud that he had a good sense of humor."  He was employed, married, and described his social life as "exceptionally full," having many friends and neighbors who visited him frequently.  The examiner stated that the Veteran was well dressed and groomed, was calm and pleasant, was oriented and normal in every way, and that there were "no indications of psychotic phenomena or emotional disorder."   The examiner opined that there were no "signs of nervous or mental disorder."

In May 2010, the Veteran was afforded another VA examination for his PTSD claim.  Upon meeting with the examiner, the Veteran "stated that he did not wish to complete the evaluation for PTSD" adding that "[t]o sit here and tell you that I have PTSD would be a lie."  

The Veteran related that he was urged by a claims officer to file a PTSD claim, despite telling the officer that he had no PTSD or any problems related to PTSD.  The Veteran told the examiner that he was an honest person, and "did not feel right about claiming to have something that he [did] it just to get money."  The Veteran related to the examiner that he had a very good life, and was very happy, and enjoyed his life.  The examiner questioned the Veteran about some PTSD symptoms, and the Veteran denied having any of them.    

The Veteran's representative is cautioned that such actions, if accurate, are clearly not consistent with the best practices of an attorney certified to represent Veterans before the Board and only acts to increase the case backlog of Veterans waiting for the full adjudication of their appeals. 

The Veteran's VA treatment records show that primary care risk assessment screening notes consistently scored him as "0" (zero) on PTSD screens (notes from September 25, 2009, December 28, 2009, and June 13, 2011), as did a January 11, 2011, depression screen.  

In July 2011, the Veteran was evaluated by a psychologist, J.A., to whom he was referred by his attorney.  

The psychologist did not review any of the Veteran's records.  The examiner noted that the Veteran was never treated for any emotional or mental problems, and received Social Security Disability due to strokes (but was not given a psychiatric evaluation at that time).  The Veteran denied any substance abuse, any issues at work (except for conflicts with his brother when they worked together), and related that the most stressful event in Vietnam was that his wife back in the US left him.  The Veteran related that he saw some of his friends killed, both when stationed in California and on the USS Coral Sea.  The Veteran denied any delayed reactions to the events he witnessed.  The Veteran endorsed having some intrusive recollections, flashbacks, and autonomic reactions to seeing plane crashes, avoidance, increased arousal, sleep issues, anger difficulties, hypervigilance, and "flatline emotions, derealization, [and being] off into a sort of dissociative daze and will lose time in the afternoon."  The Veteran reported his distress as a 4 of a 5 on a scale from 1 to 10, and reported that working in aviation has been "his therapy."  J.A. stated that the Veteran was friendly and cooperative, and appeared psychologically unimpaired, and reported being somewhat depressed after experiencing strokes.  

The examiner stated that the Veteran "had some elements of [PTSD], but has not allowed his PTSD to seriously interfere with his work and vocational adjustment.  In fact he has used work achievement and productivity as a means to ward off depression and PTSD symptoms and due to his obsessive compulsive predisposition has exerted strong efforts at control of his emotions and behavior."  J.A. diagnosed the Veteran with "PTSD, mild psychological distress."  J.A. continued that the Veteran's PTSD symptoms did not require medication, and were "not severe enough to interfere with occupational and social functioning."         

On November 2011, the Veteran was afforded yet another VA PTSD examination (for a reasons which is very unclear from this record, in light of the above).  The examiner opined that the Veteran did not have PTSD, that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria, and that the Veteran did not have any other mental disorder that conformed to DSM-IV criteria.  The examiner did review the Veteran's claims file, including the July 2011 evaluation performed by J.A., while making the determination.  When asked by the examiner if he had "any current mental health problems related to his military service or service connected medical issues[,]" the Veteran stated that he did not currently have hemorrhoids, and that his and hearing infections were not a significant distress, with the hearing infections not being a current issue.  The examiner related that while the Veteran did have some in-service stressors, and asked the Veteran if he had any distress specific to the military, to which the Veteran stated "If I did[,] that was in the past, I have gotten over it now, time heals a lot of things."  The examiner opined that the Veteran was well groomed, oriented, and all his functions appeared to be within normal limits.  The Veteran reported that he had many hobbies, that he worked part-time (with recent stroked making full-time work impossible), and that he was mostly bothered by neuropathy.  The examiner opined that the Veteran did not currently meet criteria for a PTSD diagnosis, and did not currently report symptoms meeting criteria for any psychiatric diagnosis, and that he denied any significant psychiatric symptoms related to his service-connected disabilities.         

The Board acknowledges that the Veteran has repeatedly claimed service connection for PTSD, and submitted "stressor statements" describing in-service events which had a lasting psychological impact on him.  Simultaneously, the Veteran himself has repeatedly and consistently denied having PTSD, PTSD symptoms, or any other psychiatric problems.  The July 2011 diagnosis appears to be the first time that PTSD was diagnosed.  The report written by J.A. does not show what criteria were used to diagnose the Veteran. 

In sum, none of the VA examinations diagnosed the Veteran with PTSD, or any other psychiatric disorder.  PTSD was not diagnosed in any VA examinations because the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD (or any other psychiatric disorder).  The July 2011 private diagnosis of PTSD did not involve the same battery of testing or level of interviewing, nor has J.A. reviewed the Veteran's claims file or medical records.  In contrast to the VA examinations, the July 2011 diagnosis of PTSD appears to be simply clinical, as the examiner himself noted that the PTSD he diagnosed caused the Veteran no social or functioning problems.  

In addition, although J.A. noted that the Veteran had "some elements of the disorder," J.A. ended up diagnosing the Veteran with PTSD (the "full-blown" disorder), providing no rationale or basis for the PTSD diagnosis, which appears contrary to his findings.  The fact that the Veteran has not received treatment associated with a diagnosis of PTSD, or any other psychiatric disorder, adds to the fact that the Veteran does not have any disorders.  

The reasons for "J.A." "medical opinion" are deeply indeterminate.  As stated previously, the Veteran himself has repeatedly denied having any psychiatric problems or issues.  Simply put, the totality of evidence simply fails to support a diagnosis of PTSD, or any other psychiatric disorder. 

The Board is cognizant that a private psychologist, who is not the Veteran's treating psychologist, and whom the Veteran apparently saw only on the advice of his attorney, diagnosed the Veteran with PTSD.  However, the Board has determined that those findings have highly less probative value when compared to the detailed findings and well-reasoned conclusions reached in the multiple VA examinations examination and medical opinion reports discussed at length above.  In this regard, the Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board finds the detailed, reasoned opinions of the VA examiners more probative than the cursory nature of the positive opinion provided by J.A. in July 2011.

In sum, the most competent and credible medical evidence of record fails to establish a diagnosis of PTSD (or any other psychiatric disorder) according to VA regulation, 38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  Thus, the Board finds that the most probative (persuasive) evidence that specifically addresses the question of whether there is a present disability weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In addition, there is no evidence that the Veteran had PTSD, or any other psychiatric disorder, that resolved during the pendency of the appeal.  Rather, on review, the Board finds that the totality of the evidence does not show that the Veteran has, nor has he had during the appeal period, any current residuals of PTSD.  As the Board has determined there is no probative medical evidence establishing a current diagnosis of PTSD, a discussion as to whether there exists a medical nexus between active service and such disorder is not necessary.  Consequently, the Board finds that entitlement to service connection for PTSD is not warranted.

Evidence of record also includes statements from the Veteran asserting a present PTSD disability, continuity of PTSD symptomatology since service, and a causal connection between his claimed PTSD and events in service. 

The Veteran, however, lacks the competence to diagnose PTSD or any other psychiatric disabilities which he experiences.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2014).  Assessment of PTSD requires a mental health evaluation by a clinical psychologist or psychiatrist, and not lay observation.  It follows that the Veteran is not competent to assert that he experienced PTSD since service.  PTSD is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  As alluded to, the determination of both the diagnosis and etiology of PTSD must be made by a mental health professional, pursuant to the DSM-IV.  This requires medical expertise that the Veteran does not possess, such that the Veteran is not competent in that regard.  Therefore, the Veteran's unsubstantiated statements regarding a purported diagnosis of PTSD or observed PTSD symptomatology are found to lack competency.  Moreover, the Board finds that the medical evidence against the claim, especially the fact that it ultimately has been determined he does not have PTSD according to the DSM-IV criteria, probatively outweighs his unsubstantiated lay testimony to the contrary. 

For the foregoing reasons, the claim of entitlement to service connection for PTSD and any other acquired psychiatric disability must be denied.  The criteria for entitlement to service connection for the claimed disability has not been established, either through medical or lay evidence.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

B.  Diabates Mellitus, Type II and  Bilateral Peripheral Neuropathy 
of Upper and Lower Extremities

As an initial point, the Veteran is not claiming direct service connection for either diabetes mellitus or peripheral neuropathy.  Indeed, there were no complaints of either shown in the service treatment records.  The Veteran's separation physical in April 1973 did not find either diabetes mellitus or neuropathy to be present.

As such, the Veteran's claim turns on whether he can establish exposure to herbicides while in active service.

In this regard, the Veteran's service personnel records show that he served aboard the USS Coral Sea.  The records do not explicitly show that the Veteran set foot in the Republic of Vietnam.  However, the Veteran has reported multiple times, and has testified in his January 2015 hearing before the Board, that he regularly flew as part of a plane crew from the aircraft carrier to the shore to transport mail, cargo, personnel, and visitors.  The Veteran is competent to report the geographical locations where he was stationed during his service.  He has presented credible oral and written testimony that, during his posting on the USS Coral Sea, he took regular trips to Vietnam, landed there, and stayed there for hours at a time, and sometimes overnight.  The Veteran has also testified that he traveled in Vietnam during R&R, and provided photographs in support of his contentions (although the photographs do not specifically indicate that they were taken in Vietnam, and theoretically could have been taken in another country in the region, they do provide support to the Veteran's testimony).  

In addition, several fellow service members have provided lay statements in support of the Veteran's contentions, relating that the Veteran did set foot in the Republic of Vietnam on a regular basis while he served aboard the USS Coral Sea.  

The Veteran has provided highly credible statements to VA, and his examiners, in the past (see above), perhaps more so than others involved in this case.  The Board thanks the Veteran for his candor, which has provided significant evidence in support of the Board's finding that based on this evidence, as a whole, the Veteran is found to have had "boots on the ground" in the Republic of Vietnam, and he is therefore presumed to have been exposed to herbicides during his active service.

VA medical records associated with the Veteran's claims file establish that he has a current diagnosis of diabetes mellitus, type II, with which he was diagnosed in November 1999.  As the regulations recognize this disease as being presumptively associated with exposure to dioxin-based chemical herbicides (see 38 C.F.R. § 3.309(e)), the Veteran's claim for service connection for diabetes mellitus is therefore granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is also seeking service connection for bilateral peripheral neuropathy of both upper and lower extremities, as secondary to diabetes mellitus. 
As an initial point, in the National Academy of Sciences' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

In this case, the Veteran separated from service in 1973, but his neurological problems did not manifest for a number of years thereafter.  However, a medical professional has stated that the Veteran's peripheral neuropathy is secondary to his diabetes mellitus.  Namely, a September 9, 2009 VA treatment note stated that the Veteran's peripheral neuropathy was "probably secondary to diabetes."  This hereby decision has granted the Veteran presumptive service connection for diabetes mellitus, type II.  As such, the Veteran's claim for service connection for peripheral neuropathy of upper and lower extremities, as secondary to diabetes mellitus, type II, is granted.  Any doubt that exists with regard to the merits of the Veteran's claim is resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
   
VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in September 2008, September 2009, January 2010, and April 2010 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board again thanks the Veteran for his trustworthiness in this case. 

ORDER

The application to reopen a claim for service connection for an acquired psychiatric disability, to include PTSD, is granted.

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for diabetes mellitus, type II, is granted.

Service connection for bilateral neuropathy of upper and lower extremities, as secondary to diabetes mellitus, is granted.


REMAND

The Veteran experiences hypertension, with which he was diagnosed in 2005 (see VA treatment note for September 8, 2008).  A May 1989 rating decision denied the Veteran service connection for hypertension on the basis that he had no then-current diagnosis of the disability.  A June 1989 letter accompanying the rating decision related that the Veteran was treated for hypertension while in active service, but that the hypertension was acute and resolved with no residuals.  

Most of the Veteran's service medical records are either missing, or have not been associated with his file, including the records showing that the Veteran was treated for hypertension while in active service.  The RO should locate those records before scheduling the Veteran for a VA examination to assess the etiology of his current hypertension (if any).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment records.  The RO/AMC must continue efforts to obtain these records until the records are obtained or until it is reasonably certain that such records do not exist or that further efforts to obtain them would be futile. Associate all replies to requests for the records and the records, if obtained, with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension. Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should review the claims file, and note that review in the examination report.  The examiner should opine on the following:

a) State whether it is at least as likely as not that the Veteran's hypertension (if any) is caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service, to include his conceded in-service exposure to herbicide and/or by any of his service-connected disabilities, including diabetes mellitus, type II. 

b) Also comment on whether the Veteran's currently-diagnosed hypertension is related to, or a result of, the hypertension for which he was treated during active service. 

3. If the benefits sought are not granted, furnish the Veteran and his representative a SSOC, and afford them an opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


